DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/06/2021 has been considered by the examiner.

Status of the Claims
The amendment filed 02/26/2021 is under consideration.
Claims 1, 3, 6-8, 10-16, 18-30, 32, and 34-35 are pending.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Claim Objections
	Claim 18 is objected to for the following informalities: “illmostat” should be “ilmostat”. 
	Correction is required. 

Claim Rejections - 35 USC § 102
  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 6, 10, 14-15, 26-30, 32, and 34-35 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Gelfand, US 20060229492 A1.
Gelfand teaches injectable hydrogels (Gelfand, e.g., 0041).
Gelfand teaches methods of use comprising injecting the hydrogel into the pericardial space (Gelfand, e.g., Abstract), which is the space between the epicardium and the pericardium of the subject (Gelfand, e.g., 0019). 
Applicable to claim 6: Gelfand teaches the method comprising combining multiple components including an initiator within the delivery device or at the exit of the device (Gelfand, e.g., 0070), wherein the initiator is a crosslinking initiator (Gelfand, e.g., 0071).
Applicable to claim 10: Gelfand teaches delivering the composition through a catheter (Gelfand, e.g., 0012). Gelfand teaches the method comprising contacting at least two materials, e.g., prepolymer and initiator (Gelfand, e.g., 0070). 
Applicable to claim 14: Gelfand teaches the hydrogel comprising polysaccharides (Gelfand, e.g., 0027, 0048, 0074, 0077), hyaluronic acid, alginate, gelatin, chitosan (Gelfand, e.g., 0042), dextran (Gelfand, e.g., 0052), polyvinylpyrrolidone (Gelfand, e.g., 0054: PNVP).
Applicable to claim 15: Gelfand teaches the hydrogel comprising a drug or treatment agent (Gelfand, e.g., 0072). Gelfand teaches the hydrogel comprising a synthetic polymer, e.g., polyethylene glycol (Gelfand, e.g., 0047-0048). 

Applicable to claims 26 and 27: Gelfand teaches methods of using the injectable hydrogels for treating myocardial infarction and heart failure (Gelfand, e.g., 0002, 0007).
Applicable to claims 28 and 29: The multi-component materials are delivered to the pericardial space as claimed (Gelfand, e.g., Abstract). The multi-component material forms a hydrogel form a matrix (Gelfand, e.g., 0072: multi-component matrix forming material) and are administered using a surgical procedure (Gelfand, e.g., 0021). These findings suggest the method forms a matrix which results in preventing formation of post-operative adhesions.
Applicable to claims 30 and 32: Gelfand teaches the hydrogel comprising a radiopaque agent to better visualize the injectable implant in the pericardial sac (Gelfand, e.g., 0072). 
Applicable to claims 34-35: Gelfand teaches the polymers comprising aldehydes which appear to be adhesive groups as claimed. 
Gelfand anticipates the subject matter of instant claims 1, 6, 10, 14-15, 26-30, 32, and 34-35. 

Claims 1, 15-16, 24, and 29 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Gelfand, US 20060229492 A1 as evidenced by Franke, WO 2018111949 A1 (cited on Applicant’s IDS dated 05/06/2021).
Gelfand teaches injectable hydrogels (Gelfand, e.g., 0041).
Gelfand teaches methods of use comprising injecting the hydrogel into the pericardial space (Gelfand, e.g., Abstract), which is the space between the epicardium and the pericardium of the subject (Gelfand, e.g., 0019). Gelfand teaches the composition formed at the distal tip of a delivery catheter or cannula and immediate ejection from the distal end of the delivery system (Gelfand, e.g., 0070). Gelfand teaches the method comprising mixing components of the injectable composition and controlled injection into the pericardial space (Gelfand, e.g., 0006). The components are mixed prior to the introduction of the composition into the pericardial space.
Applicable to claim 15: Gelfand teaches the hydrogel comprising a drug or treatment agent (Gelfand, e.g., 0072). Gelfand teaches the hydrogel comprising a synthetic polymer, e.g., polyethylene glycol (Gelfand, e.g., 0047-0048). 
Applicable to claims 16 and 24: Gelfand teaches the hydrogel comprising polyethylene glycol which is a synthetic polymer (Gelfand, e.g., 0047). Polyethylene glycol is a chelator as evident from Franke, WO 2018111949, 0055. 
Applicable to claim 29: The multi-component materials are delivered to the pericardial space as claimed (Gelfand, e.g., Abstract). The multi-component material forms a hydrogel form a matrix (Gelfand, e.g., 0072: multi-component matrix forming material) and are administered using a surgical procedure (Gelfand, e.g., 0021). These findings suggest the method forms a matrix which results in preventing formation of post-operative adhesions.
Gelfand anticipates the subject matter of instant claims 1, 15-16, 24, and 29 as evidenced by Franke.

Claims 1, 6, 10, 14, 15, and 28 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Turzi, US 20100015226 A1.
Turzi teaches compositions comprising a hydrogel and methods of use as a separation membrane (Turzi, e.g., Abstract). 
Turzi teaches a method of use comprising introducing the hydrogel composition to into a subject (Turzi, e.g., example 3, 0028, stitched to the inner wall of the pericardium). Turzi teaches the hydrogel components mixed prior to introducing the hydrogel composition (Turzi, e.g., 0027-0028). Tuzi teaches limiting adhesions by positioning a hydrogel between the pericardium and the epicardium (Turzi, e.g., 0004-0005). Turzi teaches the hydrogel as a separation membrane as well as for controlled administration of therapeutically active substances (Turzi, e.g., 0015). 
Applicable to claim 6: Turzi teaches the hydrogel is crosslinked prior to the introducing the hydrogel into the subject. 
Applicable to claim 10: Turzi teaches the method comprising contacting multiple components to form the hydrogel composition, e.g., water, albumin, base (Turzi, e.g., 0023 and 0027). 
Applicable to claim 14: Turzi teaches the hydrogel comprising polyethylene glycol (Turzi, e.g., 0020). 
Applicable to claim 15: Turzi teaches the composition comprising a therapeutically active substance (Turzi, e.g., 0015, 0019, claim 5). Additionally, Turzi teaches the hydrogel comprising polyethylene glycol which is a synthetic polymer and medicament of claim 15 (Turzi, e.g., 0020).
Applicable to claims 26 and 27: Turzi teaches use of the membrane for preventing post-surgical adhesions (Turzi, e.g., Example 3). This meets the limitation of post-surgical tissue repair.  
Applicable to claim 28: Turzi teaches the hydrogel as effective to prevent the formation of post-surgical adhesions (Turzi, e.g., 0004-0005). 
Turzi anticipates the subject matter of instant claims 1, 6, 10, 14, 15, and 28. 

Claims 1, 15-16, 24, and 29 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Turzi, US 20100015226 A1 as evidenced by Franke, WO 2018111949 A1 (cited on Applicant’s IDS dated 05/06/2021).
Turzi teaches compositions comprising a hydrogel and methods of use as a separation membrane (Turzi, e.g., Abstract). 
Turzi teaches a method of use comprising introducing the hydrogel composition to into a subject (Turzi, e.g., example 3, 0028, stitched to the inner wall of the pericardium). Turzi teaches the hydrogel components mixed prior to introducing the hydrogel composition (Turzi, e.g., 0027-0028). Tuzi teaches limiting adhesions by positioning a hydrogel between the pericardium and the epicardium (Turzi, e.g., 0004-0005). Turzi teaches the hydrogel as a separation membrane as well as for controlled administration of therapeutically active substances (Turzi, e.g., 0015). 
Applicable to claim 15: Turzi teaches the composition comprising a therapeutically active substance (Turzi, e.g., 0015, 0019, claim 5). Additionally, Turzi teaches the hydrogel comprising polyethylene glycol which is a synthetic polymer and medicament of claim 15 (Turzi, e.g., 0020). 
Applicable to claims 16 and 24: Turzi teaches the hydrogel comprising polyethylene glycol which is a synthetic polymer (Turzi, e.g., 0020). Polyethylene glycol is a chelator as evident from Franke, WO 2018111949, 0055. 
Applicable to claim 29: Turzi teaches the hydrogel as effective to prevent the formation of post-surgical adhesions (Turzi, e.g., 0004-0005). 
Turzi anticipates the subject matter of instant claims 1, 15-16, 24 and 29 as evidenced by Franke. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 6, 10, 14-15, 25-30, 32, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Gelfand, US 20060229492 A1 and Liu, J Mol Cell Cardiol, 45, 6, 2008.
Gelfand teaches a method according to claim 1, wherein the hydrogel comprises a drug to treat arrythmia (Gelfand, e.g., 0072). Gelfand does not expressly teach histone deacetylase inhibitors. 
Liu teaches histone deacetylase inhibition reverses atrial arrhythmia inducibility (Liu, e.g., Title). Liu demonstrates the efficacy of HDAC inhibition reverses atrial fibrosis which is a type of arrhythmia (Liu, e.g., pg. 9, 4.4). HDAC inhibitors were known anti-arrhythmia agents as evident from the teachings of Liu.
It would have been obvious before the effective filing date of the presently claimed invention to modify the method suggested by Gelfand by adding an HDAC inhibitor to the hydrogel composition with a reasonable expectation of success. Since Gelfand teaches the hydrogel composition may include drugs, e.g., for treating arrythmia, the skilled artisan would have been motivated to add an HDAC inhibitor useful for treating arrythmia as taught in Liu with a reasonable expectation of success. 
Accordingly, the subject matter of instant claims 1, 6, 10, 14-15, 25-30, 32, and 34-35 would have been obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claims 1, 3, 6, 10, 14-15, 26-30, 32, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Gelfand, US 20060229492 A1 and Hoang, WO 2018081815 A2 (cited on Applicant’s IDS dated 05/06/2021).
Gelfand teaches a method according to claim 1, comprising administering a hydrogel composition to the pericardial space, i.e., between the epicardium and the pericardium of the subject. Gelfand teaches the composition formed at the distal tip of a delivery catheter or cannula and immediate ejection from the distal end of the delivery system (Gelfand, e.g., 0070). The composition may be delivered through a needle (Gelfand, e.g., 0070). Gelfand teaches the method comprising mixing components of the injectable composition and controlled injection into the pericardial space (Gelfand, e.g., 0006). The components are mixed prior to the introduction of the composition into the pericardial space.
Gelfand does not expressly teach the hydrogel composition has a storage modulus greater than about 10 Pa (instant claim 3).
Hoag teaches methods comprising injecting hydrogels into soft tissue (Hoag, e.g., Abstract). 
Hoag teaches the method comprising injecting hydrogel compositions which have a stiffness that is characterized by the storage modulus (G’) of the tissue to be treated, e.g., within the range of from 0.1 to 10kPa, i.e., 100 to 10,000 Pa (Hoag, e.g., pg. 51:24-52:34).  The claimed range is within the range suggested by Hoag for matching the storage modulus of the hydrogel composition to the soft tissue into which the composition is injected. The storage modulus of the hydrogel composition was an art recognized result effective parameter the skilled artisan would have modified to substantially match the storage modulus of the corresponding tissue into which the hydrogel composition is injected. 
It would have been obvious before the effective filing date of the presently claimed invention to modify a method as understood from Gelfand by optimizing the hydrogel material so that the material has a storage modulus (G’) in the range taught by Hoag with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to match the stiffness of the tissue to be treated. This modification may be viewed as the use of a known technique to improve similar methods in the same way. The skilled artisan would have been motivated to apply this technique to Gelfand’s method so that the hydrogel material implanted in the pericardial space has a stiffness similar to that of the soft hear tissue. The skilled artisan would have had a reasonable expectation of success since both Gelfand and Hoag teach methods for delivering injectable hydrogels to soft tissues in a subject. 
Accordingly, the subject matter of instant claim 3 would have been obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claims 1, 6, 7, 10, 11-13, 14-15, 26-30, 32, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Gelfand, US 20060229492 A1 and Bright, US 20160317621.
Gelfand teaches a method according to claim 1, comprising administering a hydrogel composition to the pericardial space, i.e., between the epicardium and the pericardium of the subject. Gelfand teaches the composition formed at the distal tip of a delivery catheter or cannula and immediate ejection from the distal end of the delivery system (Gelfand, e.g., 0070). The composition may be delivered through a needle (Gelfand, e.g., 0070). Gelfand teaches the method comprising mixing components of the injectable composition and controlled injection into the pericardial space (Gelfand, e.g., 0006). The components are mixed prior to the introduction of the composition into the pericardial space.
Gelfand does not expressly teach the hydrogel composition is shear thinning (instant claim 7).
Bright teaches methods for treating cardiac diseases (Bright, e.g., Abstract), the method comprising administering a hydrogel composition (Bright, e.g., 0194).
Bright teaches wherein the hydrogel composition is shear thinning so that it can easily be injected through higher gauge needles (Bright, e.g., 0379). 
It would have been obvious before the effective filing date of the presently claimed invention to modify a method as understood from Gelfand with a shear thinning hydrogel composition as suggested in Bright with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to facilitate injection of the composition in the same way suggested in Bright. The skilled artisan would have had a reasonable expectation of success since Bright teaches implantable hydrogels having compositions like those of Gelfand. 

	Gelfand teaches the hydrogel composition can be formed by combining separate components at the distal tip of the delivery catheter or cannula and immediate ejection from the end of the delivery system. That is Gelfand teaches contacting two or more components to form the hydrogel composition. Gelfand does not expressly teach the delivery catheter or cannula comprising a mixer.
	Applicable to claims 11-12: Bright teaches the hydrogel components may be delivered through a catheter in separate lumens, e.g., a first and second lumen, and mixed that merge in a mixer region to create a mixed solution (Bright, e.g., 0358).
	It would have been obvious before the effective filing date of the presently claimed invention to modify a method as understood from Gelfand by using a catheter or cannula comprising a mixer region to mix the individual components of the hydrogel composition as suggested in Bright with a reasonable expectation of success. The skilled artisan would have been motivated to practice Gelfand’s method using Bright’s mixer to facilitate the mixing of the individual components. This is desired since the hydrogel is formed by mixing the separate components to form the hydrogel. The skilled artisan would have had a reasonable expectation of success since both references teach systems for delivery of hydrogel compositions at implantable locations. 
	Applicable to claim 13: Bright teaches therapeutic agents delivered using a third lumen separate from the first and second lumen (Bright, e.g., 0359). It would have been obvious before the effective filing date of the presently claimed invention to configure the delivery device in Gelfand’s method using a third lumen to deliver the therapeutic agent to the mixer with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to facilitate mixing of the therapeutic agent with the hydrogel components as desired in Gelfand with a reasonable expectation of success. 
	Accordingly, the subject matter of claims 1, 6, 7, 10, 11-13, 14-15, 26-30, 32, and 34-35 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gelfand, US 20060229492 A1 and Bright, US 20160317621 as applied to claims 1, 6, 7, 10, 11-13, 14-15, 26-30, 32, and 34-35 above, and further in view of Hoang, WO 2018081815 A2 (cited on Applicant’s IDS dated 05/06/2021).
Gelfand teaches a method according to claim 1, comprising administering a hydrogel composition to the pericardial space, i.e., between the epicardium and the pericardium of the subject. Gelfand teaches the composition formed at the distal tip of a delivery catheter or cannula and immediate ejection from the distal end of the delivery system (Gelfand, e.g., 0070). The composition may be delivered through a needle (Gelfand, e.g., 0070). Gelfand teaches the method comprising mixing components of the injectable composition and controlled injection into the pericardial space (Gelfand, e.g., 0006). The components are mixed prior to the introduction of the composition into the pericardial space.
Gelfand does not expressly teach the hydrogel is delivered with an injection force of less than 50N (instant claim 8).
Hoag teaches methods comprising injecting hydrogels into soft tissue (Hoag, e.g., Abstract). 
Hoag teaches the method comprising injecting the hydrogel with an extrusion force of less than 60 N, e.g., less than 5N (Hoag, e.g., pg. 29, 20-26, claim 13, Example 15). An extrusion force within the range suggested by Hoag is desirable because the lower force required relates to the strain-induced yielding property of the material. Compositions requiring a lower extrusion force are easier to inject and suggests the material will naturally spread better once implanted or injected, conforming to difficult geometries (Hoag, e.g., pg. 23, 9 – pg. 24, 3). 
It would have been obvious before the effective filing date of the presently claimed invention to modify a method as understood from Gelfand by optimizing the hydrogel material so that the material can be injected with an extrusion force in the range taught by Hoag with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification so that the hydrogel composition is easier to inject and improve spreading of the material once injected thereby enabling the material to better conform to the shape of the heart. The skilled artisan would have had a reasonable expectation of success since both Gelfand and Hoag teach methods for delivering injectable hydrogels to soft tissues in a subject. 
It is additionally noted that the extrusion force will depend on the gauge of the needle through which the composition is delivered. Larger gauges correspond to smaller needle diameters (Hoag, e.g., pg. 30: 3-5). In addition to optimizing the composition of the hydrogel components, the extrusion force for a given composition may be optimized by judicious selection of the needle diameter through which the composition is delivered. 
Accordingly, the subject matter of instant claim 8 would have been obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claims 1, 6, 10, 14, 15, 16, 19, 20, 22, 23, 26-30, 32, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Gelfand, US 20060229492 A1 and Park, US 20120156164 A1.
Gelfand teaches a method according to claim 1, wherein the hydrogel comprises a drug (Gelfand, e.g., 0072). Gelfand does not expressly teach wherein the medicament comprises minocycline, peptides, or proteins.
Park teaches implantable hydrogels for delivering drugs (Park, e.g., Abstract). Park teaches the hydrogel composition for cardiac tissue regeneration (Park, e.g., claim 25). Park teaches the composition comprising minocycline as an antibacterial agent (Park, e.g., 0070). Park teaches the composition comprising peptides, proteins, antibacterial agents, and/or anti-inflammatory agents (Park, e.g., 0068). Peptide or proteins include growth factors (Park, e.g., 0069). Compositions may also contain cells (Park, e.g., 0078). Park also teaches the hydrogel may also include heparin which is useful for binding growth factors enabling sustained release (Park, e.g., 0086), or simply as a hydrogel matrix polymer (Park, e.g., claim 4).
It would have been obvious before the effective filing date of the presently claimed invention to modify a method as understood from Gelfand by incorporating minocycline in the composition with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to improve the wound healing and antibacterial properties of the hydrogel employed by Gelfand with a reasonable expectation of success. The skilled artisan would have had a reasonable expectation of success since Gelfand teaches the hydrogel composition used in the method may be modified with active agents. 
Minocycline is named in claims 16 and 19. Minocycline is also a small molecule pharmaceutical as recited in claim 15. Growth factors are named in claim 20. Heparin meets the limitations of a naturally sulfated polysaccharides in claim 22. Anti-inflammatory compounds are recited in claim 23. 
Accordingly, the subject matter of instant claims 1, 6, 10, 14, 15, 16, 19, 20, 23, 26-30, 32, and 34-35 would have been obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claims 1, 6, 10, 14, 15, 16, 20, 24, 26-30, 32, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Gelfand, US 20060229492 A1 and Burdick, WO 2011163069 A2.
The teachings of Gelfand enumerated above are reiterated here.
Gelfand teaches the technique of administering the hydrogel composition to the pericardial space improves the treatment of myocardial infarction by reducing myocardial stress and ventricular dilation (Gelfand, e.g., 0003-0007).
Gelfand teaches a method according to claim 1, wherein the hydrogel comprises a drug (Gelfand, e.g., 0072). Gelfand does not expressly teach wherein the medicament comprises peptides, proteins, or matrix metalloproteinase inhibitors as recited in claim 16.

Burdick teaches hydrogel delivery systems containing a therapeutic agent (Burdick, e.g., claim 1) useful for treating myocardial infarction (Burdick, e.g., claim 10), wherein delivery is accomplished using a syringe or catheter (Burdick, e.g., claim 18). Burdick teaches therapeutic agents useful for treating myocardial infarction include matrix metalloproteinase inhibitors, growth factors, and cell homing factors (Burdick, e.g., 0006). The method is effective for localizing delivery of the therapeutic agent to the site of delivery (Burdick, e.g., 0026). Growth factors include protein/peptide, e.g., TIMP-3, VEGF and SDF-1a are named (Burdick, e.g., 0033). The hydrogel is useful for delivering a variety of therapeutic agents (Burdick, e.g., 0041). Burdick teaches the hydrogel comprising chelating agents (Burdick, e.g., 0038). 
It would have been obvious before the effective filing date of the presently claimed invention to modify a method as understood from Gelfand by incorporating therapeutic agents suggested by Burdick with a reasonable expectation of success. The skilled artisan would have been motivated incorporate therapeutic agents including matrix metalloproteinase inhibitors as suggested in Burdick to improve Gelfand’s method for treating myocardial infarction. The skilled artisan would have had a reasonable expectation of success since Gelfand teaches the hydrogel useful for delivery of therapeutic agents. 
Alternatively, it would have been obvious before the effective filing date of the presently claimed invention to modify a method of treating myocardial infarction comprising administering a hydrogel containing a matrix metalloproteinase inhibitor as known from Burdick by administering the composition so that the hydrogel composition resides between the epicardium and the pericardium of the subject as suggested in Gelfand with a reasonable expectation of success. The skilled artisan would have been motivated to deliver the hydrogel composition of Burdick to the pericardial space because Gelfand teaches this location for injecting similar hydrogel compositions useful for treating the same indication Burdick was trying to treat. Further motivation is found since Gelfand teaches the technique of administering the hydrogel composition to the pericardial space improves the treatment of myocardial infarction by reducing myocardial stress and ventricular dilation.
Accordingly, the subject matter of instant claims 1, 6, 10, 14, 15, 16, 20, 26-30, 32, and 34-35 would have been obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claims 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gelfand, US 20060229492 A1 and Burdick, WO 2011163069 A2 as applied to claims 1, 6, 10, 14, 15, 16, 20, 26-30, 32, and 34-35 above, and further in view of Bencsik, Pharmacological Research, 80, 2014.
The teachings of Gelfand and Burdick above apply here. The combined teachings of Gelfand and Burdick teach the method comprising administering components of a hydrogel containing a matrix metalloproteinase inhibitor to the pericardial space in a subject but do not expressly teach hydroxymates or ilomastat.
Bencsik teaches ilomastat was a known MMP-2 inhibitor useful for treating myocardial infarction (Bencsik, e.g., Abstract). Bencsik teaches ilomastat reduces infarct size, is cardioprotective, and cytoprotective (Bencsik, e.g., pp. 39-41: Discussion). 
It would have been obvious before the effective filing date of the presently claimed invention to modify the composition used in a method for treating cardiovascular disease including myocardial infarction according to the combined teachings of Gelfand and Burdick by including ilomastat in the hydrogel for delivery to the pericardial space with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification for the reduced infarct size, cardioprotective, and cytoprotective effects reported by Bencsik. Since Burdick teaches the hydrogel compositions including an MMP inhibitor for treating myocardial infarction, the skilled artisan would have had a reasonable expectation of successfully administering ilomastat using the method of Gelfand and Burdick. 
Accordingly, the subject matter of instant claims 15, 16, and 18 would have been obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claims 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gelfand, US 20060229492 A1 and Burdick, WO 2011163069 A2 as applied to claims 1, 6, 10, 14, 15, 16, 20, 26-30, 32, and 34-35 above, and further in view of Watson, US 20120039884 A1.
 The teachings of Gelfand and Burdick above apply here. The combined teachings of Gelfand and Burdick teach the method comprising administering components of a hydrogel containing a matrix metalloproteinase inhibitor to the pericardial space in a subject but do not expressly teach minocycline.
Watson teaches tetracycline antibiotics, e.g., minocycline, were known and used as MMP inhibitors in the context of treatments for cardiovascular disease (Watson, e.g., 0105-0108). 
It would have been obvious before the effective filing date of the presently claimed invention to modify the composition used in a method for treating cardiovascular disease including myocardial infarction according to the combined teachings of Gelfand and Burdick by including minocycline in the hydrogel for delivery to the pericardial space with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification since Watson because minocycline was a known MMP inhibitor useful in treatments for treating cardiovascular infarction. Since Burdick teaches the hydrogel compositions including an MMP inhibitor for treating myocardial infarction, the skilled artisan would have had a reasonable expectation of successfully administering minocycline using the method of Gelfand and Burdick. 
Accordingly, the subject matter of instant claims 15, 16 and 19 would have been obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claims 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gelfand, US 20060229492 A1 and Burdick, WO 2011163069 A2 as applied to claims 1, 6, 10, 14, 15, 16, 20, 26-30, 32, and 34-35 above, and further in view of Stankus, US 20150011502 A1.
The teachings of Gelfand and Burdick above apply here. The combined teachings of Gelfand and Burdick teach the method comprising administering components of a hydrogel composition containing a matrix metalloproteinase inhibitor to the pericardial space in a subject. Gelfand suggests the hydrogel composition may include dextran sulfate (Gelfand, e.g., 0052), but there is little motivation in Gelfand to select dextran sulfate. Gelfand teaches the hydrogel incorporating reinforcing agents (Gelfand, e.g., 0068).
Stankus teaches compositions for treating infarction (Stankus, e.g., Abstract), wherein the composition is a hydrogel (Stankus, e.g., 0171). Stankus teaches the composition comprising dextran sulfate since dextran sulfate is effective for forming structurally reinforcing gels under physiological conditions found at the infarct site (Stankus, e.g., 0141). 
It would have been obvious before the effective filing date of the presently claimed invention to modify a hydrogel used in the method of Gelfand and Burdick by incorporating dextran sulfate with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to achieve a structural reinforcing gel suggested as helpful for treating infarcted tissue. The skilled artisan would have had a reasonable expectation of success since Gelfand teaches the hydrogel as effective to constrain the heart. The skilled artisan would have reasoned the structural reinforcing features of dextran sulfate containing gel compositions are useful for achieving the strength required for constraint.  The skilled artisan would have had a reasonable expectation of success since Gelfand suggests hydrogels may contain dextran sulfate.
Accordingly, the subject matter of instant claims 15 and 21 would have been obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615